 522325 NLRB No. 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Teamsters™ internal grievance procedure is not binding on Oper-ating Engineers.International Union of Operating Engineers, Local150, AFLŒCIO and Brandenburg IndustrialService Company, Inc. and Teamsters Union,
Local 142, International Brotherhood of Team-
sters, AFLŒCIO. Case 13ŒCDŒ547March 27, 1998DECISION AND DETERMINATION OFDISPUTEMEMBERSFOX, HURTGEN, ANDBRAMEThe charge in this Section 10(k) proceeding wasfiled October 27, 1997, by the Employer, Brandenburg
Industrial Service Company, Inc., alleging that the Re-
spondent, International Union of Operating Engineers,
Local 150, AFLŒCIO (Operating Engineers), violated
Section 8(b)(4)(D) of the National Labor Relations Act
by engaging in proscribed activity with an object of
forcing the Employer to assign certain work to em-
ployees it represents rather than to employees rep-
resented by Teamsters Union, Local 142, International
Brotherhood of Teamsters, AFLŒCIO (Teamsters). The
hearing was held December 19, 1997, before Hearing
Officer Daniel E. Murphy.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Company, an Illinois corporation, is engaged inthe business of demolition services, scrap, and recy-
cling work from its facility located at the U.S. Steel,
Gary Works refinery in Gary, Indiana. The parties stip-
ulate, and we find, that the Employer is engaged in
commerce within the meaning of Section 2(6) and (7)
of the Act and that Operating Engineers and Teamsters
are labor organizations within the meaning of Section
2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeGary Works is a steel mill consisting of blast fur-naces, coke batteries, construction yards, and
warehousing areas for material storage. Driving sur-
faces within the facility are hilly and rough, with grav-
el roads, muddy surfaces, and holes.Scrap produced within the facility and purchasedfrom outside the facility is delivered to a marshaling
yard, where the material is dumped, sorted, and proc-
essed. After the scrap has been sorted and processed,it is loaded onto off-road hauling equipment and trans-
ported to one of two furnaces on the mill premises to
be recycled.Prior to 1996, over-the-road and off-the-road trucksused for hauling scrap to and within the facility had
been driven by employees represented by Teamsters.
In spring 1996, the Employer developed and engi-
neered an off-road hauling vehicle designed to move
material on rough surfaces with fewer loads of greater
size. The Employer and Operating Engineers contend,
and Teamsters does not seriously dispute, that because
of the hauler™s size and complexity, the hauler requires
frequent, even daily, maintenance and repair.Employees represented by Operating Engineers par-ticipated in the development and construction of the
off-road hauler and operated the hauler during the re-
engineering and testing phases of its development.
They have operated the equipment exclusively since its
incorporation into mill operations. Employees rep-
resented by Teamsters were not involved in the re-
search, design, assembly, testing, or operation of the
hauler.Both Operating Engineers and Teamsters sought theassignment of the disputed work from the Employer
while the hauler was still in development. From May
until November, the Employer engaged in negotiations
with the Unions to resolve the dispute. In August,
Teamsters filed and continued to process grievances
against the Employer related to the assignment of the
work.1In October, Operating Engineers notified theEmployer that it would strike and/or picket if it reas-
signed the disputed work to employees represented by
Teamsters.The parties™ efforts to settle the dispute amongthemselves ultimately were unsuccessful. In November,
the Employer assigned the disputed work to employees
represented by Operating Engineers, citing as deter-
minative factors in its decision the parties™ bargaining
agreements and industry practice. The Employer and
Operating Engineers executed a memorandum of
agreement incorporating the off-road hauler work into
their current collective-bargaining agreement.B. Work in DisputeThe disputed work, as stipulated by the parties, con-sists of:[t]he operation of off-road haul equipment atBrandenburg Industrial Service Company™s oper-
ation located at the U.S. Steel™s Gary Works.C. Contentions of the PartiesThe Employer and Operating Engineers contend thatthe disputed work is properly assigned to employees
represented by Operating Engineers based on: their
collective-bargaining agreement and memorandum of
agreement; area and industry practice; employee skills,VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00522Fmt 0610Sfmt 0610D:\NLRB\325.064APPS10PsN: APPS10
 523OPERATING ENGINEERS LOCAL 150 (BRANDENBURG INDUSTRIAL SERVICE CO.)2Teamsters contends, and Operating Engineers disputes, that a1969 agreement to settle jurisdictional disputes, entered into by joint
councils of Teamsters and Operating Engineers, assigns hauling
work in a scrap yard to employees represented by Teamsters. Team-
sters and Operating Engineers introduced into evidence a number of
documents, which they claim, respectively, show either that the
agreement is still viable or that it is not. Based on the record before
us, we cannot determine this issue; and we need not. We find that
the settlement agreement does not have legal significance in the ab-
sence of clear proof of the status of the agreement. In any case, as-
suming, without deciding, that the 1969 agreement remains viable,
it sheds no new light on the issue before us. That agreement and
a subsequent addendum covers jurisdictional issues regarding trucksand other heavy equipment then in use on sites where the Unions
were jointly employed. It has not been shown that work performed
by the more recently developed off-road hauler was within the con-
templation of the parties when they entered into that settlement
agreement.training, safety; efficiency and economy; and Employerpast practices and preference.Teamsters claims the disputed work for employees itrepresents based on: its collective-bargaining agree-
ment with the Employer; an alleged taint of the Em-
ployer™s preference for assigning the work stemming
from the conduct of Operating Engineers; Employer,
area, and industry practice; relative skills of employ-
ees; and economy and efficiency of operations.D. Applicability of the StatuteThe parties have stipulated that there is reasonablecause to believe that the Operating Engineers violated
Section 8(b)(4)(D) by threatening the Employer with a
strike if the Company changed its assignment of the
work from employees represented by Operating Engi-
neers to employees represented by Teamsters.The parties also have stipulated that there is noagreed-upon method for the voluntary adjustment of
the dispute that is binding on all the parties.We find reasonable cause to believe that a violationof Section 8(b)(4)(D) has occurred and that there exists
no agreed-upon method for voluntary adjustment of the
dispute within the meaning of Section 10(k) of the
Act. Accordingly, we find that the dispute is properly
before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Certifications and collective-bargainingagreementsThe parties stipulated that neither the Operating En-gineers nor the Teamsters has been certified by the
Board as the collective-bargaining representative of
any of the employees performing the disputed work.
Both Unions have collective-bargaining agreements
with the Employer.The Operating Engineers™ master agreement entitlesemployees represented by it to operate, maintain, re-
pair, move, dismantle, and assemble all machines listed
in the classification section of the agreement, regard-
less of mode of power. Covered classifications include,
inter alia, operators of backhoes, cranes and attach-
ments, dozers, gradalls, highlifts, hydraulic backhoes,
motor graders, scrapers, conveyors, bobcats and otherskid-steer machines, and forklifts, but do not expresslycover off-road haulers. Also included are mechanics
and mechanic helpers. As noted above, the Employer
and Operating Engineers ultimately executed a memo-
randum of agreement adding the classification of ‚‚off-
road hauler™™ to their bargaining agreement.The Teamsters™ agreement entitles employees rep-resented by it to perform heavy and highway construc-
tion and specified other work, including, inter alia, re-
moval and disposal of rubbish from wrecking jobs,
snow removal, hauling of specified materials and fill
on construction jobs, delivery and spreading of con-
struction site subsurfacing materials, back filling,
digging, leveling and grading, and construction, slag
and sludge hauling in or out of steel mills. It does not
contain specific language that clearly obligates the Em-
ployer to assign operation of the off-road hauler to em-
ployees it represents. The parties modified the agree-
ment in 1990 by a letter of understanding interpreting
article 2 of their agreement, ‚‚Work Coverage.™™ There,
the parties clarified Teamsters™ jurisdiction over the
use of trucks to haul ‚‚material.™™ It does not expressly
address the hauling of materials by means other than
by truck; and it does not purport to affect the meaning
of the term ‚‚material,™™ as contemplated by the bar-
gaining agreement.2Neither the Operating Engineers™ nor the Teamsters™collective-bargaining agreement limits the Employer™s
ability to introduce new equipment. Both do require
bargaining over wages and, in Operating Engineers™
case, manning requirements.The collective-bargaining agreement between theEmployer and the Operating Engineers, as amended by
the memorandum of agreement, expressly covers the
disputed work. The Employer contends that it was
privileged by the management-rights clause of its bar-
gaining agreement with Operating Engineers to enter
into the memorandum of agreement. Although Team-
sters contests the assignment of the disputed work to
the Operating Engineers™ unit, no party disputes the
contractual authority of the Employer and OperatingVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00523Fmt 0610Sfmt 0610D:\NLRB\325.064APPS10PsN: APPS10
 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Thus, this case is distinguishable from cases in which an employ-er™s assignment of disputed work did not reflect the employer™s free
and unencumbered choice. See, e.g., Teamsters 158 (Holt Cargo),293 NLRB 217, 221 (1989), and Bricklayers Local 1 of Missouri (St.Louis Home Insulators), 209 NLRB 1072, 1074Œ1075 (1974), inwhich the employers were coerced into assigning disputed work to
employees to whom they had not traditionally assigned such work
in order to avoid threatened work stoppages.Engineers to amend their bargaining agreement. Wefind it unnecessary to decide the significance of the
memorandum of agreement, however. It would not
change our conclusion, infra, that as all other factors
favor award of the disputed work to employees rep-
resented by Operating Engineers, the disputed work is
properly assigned to employees represented by Operat-
ing Engineers. Accordingly, we find that this factor
does not favor an award of the disputed work to the
employees represented by either Union.2. Employer preferenceThe Employer has assigned the disputed work toemployees represented by Operating Engineers and
prefers that those employees keep the assignment.Teamsters contends that the Employer™s preferencewas tainted by pressure and strike threats made by Op-
erating Engineers and, thus, that its assignment of the
work to employees represented by Operating Engineers
was obtained by coercion. We find no merit to this
contention.As an initial matter, we find it significant that theEmployer had expressed its preference that the work in
dispute be performed by employees represented by Op-
erating Engineers from the inception of its program to
develop the off-road hauler early in 1996, through the
production and testing phases of the project, and well
in advance of Operating Engineers™ October 1997
strike threat. From May until November 1996, the Em-
ployer engaged in protracted discussions with both
Unions regarding the assignment of the disputed work
and afforded each the opportunity to present any rel-
evant evidence supporting its claim to the work. Dur-
ing that period of time, the hauler was operated exclu-
sively by employees represented by Operating Engi-
neers, without incident. Operating Engineers delivered
its strike threat only after months of discussions failed
to resolve the permanent assignment of the work.It is the undisputed testimony of Company PresidentSomerville that, following the parties™ discussions, he
analyzed the assignment issue in light of the informa-
tion before him and, in November 1996, made the per-
manent assignment to employees represented by Oper-
ating Engineers based on specific objective consider-
ations, discussed herein.3We do not find substantialevidence that Operating Engineers™ threat of possible
job actions influenced Somerville™s decision, or morebroadly that it coerced this employer to make an as-signment it would not otherwise have made.Accordingly, we find that this factor favors theaward of the disputed work to employees represented
by Operating Engineers.3. Employer and industry practicePrior to the Employer™s development and introduc-tion of the off-road hauler in 1996, it had used em-
ployees represented by the Teamsters, driving conven-
tional over-the-road trucks, for all hauling work on and
off the Gary Works jobsite. However, when the Em-
ployer decided to develop the customized off-road
hauler in spring 1996, it used employees represented
by the Operating Engineers in the design, develop-
ment, and construction of the hauler, and thereafter in
the testing and re-engineering phases of its develop-
ment.Witnesses for the Employer and Operating Engi-neers testified that the off-road hauler is a completely
new, customized vehicle. It has special operating re-
quirements, different from other haulers and from any
equipment heretofore used by the Employer. The haul-
er has a cab and controls in the front of the vehicle.
In the rear, it has a bucket or box which is used to
haul materials. It carries two to three times more mate-
rial than the trucks the Employer had traditionally
used. It features increased hydraulic capacity and a
custom-mounted winch. The hauler exceeds in both
size and weight vehicles that can be licensed for over-
the-road use.Teamsters asserts generally that the hauler is ‚‚anoversized truck™™ which, except for its size, does not
substantially differ from other trucks used in hauling.
It did not adduce specific evidence showing similar-
ities between the hauler and conventional trucks. Fur-
ther, it does not categorically dispute the Employer™s
description of the hauler, set forth above.Consistent with its position that hauler operationwas not covered by any existing bargaining agreement,
the Employer assigned the disputed work to employees
represented by the Operating Engineers on its incorpo-
ration into the routine mill operations at the Gary
Works jobsite. Those employees exclusively have op-
erated the equipment ever since then.The Employer and Operating Engineers adduced ex-tensive testimony and documentary evidence that the
operation of off-road haulers by other contractors at
the Gary Works site and, generally, within the steel
mill industry in northwest Indiana, has been assigned
to employees represented by Operating Engineers. Em-
ployer President Somerville testified that he inves-
tigated the area and industry practice concerning as-
signment of off-road haulers similar to its new hauler
and found that they were assigned to employees rep-
resented by Operating Engineers. Operating EngineersVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00524Fmt 0610Sfmt 0610D:\NLRB\325.064APPS10PsN: APPS10
 525OPERATING ENGINEERS LOCAL 150 (BRANDENBURG INDUSTRIAL SERVICE CO.)4Teamsters contends that this provision permits more than threechanges in assignment if they are to one of the excluded vehicles.
Employer President Somerville testified that the Employer has no
spare trucks available to assign to employees represented by Team-
sters during times when the hauler would be idle and, accordingly,
would have to send a Teamsters-represented employee home or pay
him for time spent not working.Business Representative Wayne Snider testified that,although the off-road haulers used at other local steel
mills are not identical to the Employer™s new hauler,
they are similar in size and characteristics to the Em-
ployer™s machine.Teamsters did not present any evidence of off-roadhaulers being operated by employees it represents or
any rebuttal evidence to that adduced by the Employer
and Operating Engineers. Further, the evidence shows
that Teamsters are still doing the same work they had
performed prior to the introduction of the off-road
hauler, except for the onsite scrap hauling now per-
formed using the off-road haulers. There is no evi-
dence that any employees represented by the Team-
sters have lost their jobs as a result of the use of the
haulers.Based on the above considerations, we find that thisfactor favors the award of the disputed work to em-
ployees represented by Operating Engineers.4. Employee skills, training, and safetyEmployees represented by Operating Engineers havebeen involved at every stage of the off-road hauler™s
development and operation. Accordingly, they have ex-
tensive experience with, and knowledge of, the vehi-
cle™s capabilities and uses. Teamsters have not had any
responsibility for operating the haulers.The Employer and Operating Engineers both pre-sented testimony that the off-road hauler must operate
on rough, uneven surfaces. Because of its size and de-
sign, particular skill is required to maneuver the hauler
within the confined spaces of the jobsite and to posi-
tion the vehicle for safe operation. Further, employees
represented by Operating Engineers operate a variety
of heavy equipment. Their familiarity with the oper-
ation of other heavy equipment is helpful in operating
the hauler safely around other equipment operating in
the same area.Although employees represented by Teamsters haveoperated trucks to haul materials on the same terrain,
there is no specific evidence that operating trucks on
the mill premises is comparable to operating the haul-
er.Operating Engineers has a training facility nearby inPlainfield, Illinois, where it trains workers in, among
other things, the operation and maintenance of large
off-road haulers similar to the one developed by the
Employer. It has a system that allows employers to re-
port any employee dispatched by the hiring hall who
does not operate a piece of equipment competently. It
has the right to refuse to dispatch from its hiring hall
any employee about whom it receives complaints until
the employee completes a retraining course.Teamsters contends that its members have dem-onstrated their truck driving skills at the Employer™s
facility over a 15-year period. It did not adduce pro-bative evidence concerning the ongoing training of em-ployees it represents. Company President Somerville
testified that employees represented by Teamsters
could have been trained to drive the hauler. He also
testified, however, that he did not believe that those
employees could have been trained to maintain the
hauler or to monitor the hydraulic system and the
winch, as those functions have never been covered by
the Teamsters bargaining agreement.Based on the above considerations, we find that thisfactor favors the award of the disputed work to em-
ployees represented by Operating Engineers.5. Economy and efficiency of operationsOperating Engineers Business Agent C. WayneSnider testified that the hauler is used in conjunction
with other heavy equipment operated by employees it
represents. Familiarity with other heavy equipment fa-
cilitates more efficient loading of the hauler. Further,
the Employer™s ability to obtain experienced heavy
equipment operators from the Operating Engineers™
hiring hall gives it greater flexibility in staffing its op-
erations.Employer President Somerville testified that overallefficiency of operations is enhanced by having em-
ployees represented by Operating Engineers who oper-
ate the hauler also perform repairs on it. Repair of
heavy equipment is expressly covered under the Em-
ployer™s bargaining agreement with Operating Engi-
neers. Teamsters contends that the Employer should
have assigned the disputed work to employees it rep-
resents and resolved issues regarding jurisdiction over
preventive maintenance on the hauler through collec-
tive bargaining.The Operating Engineers bargaining agreement per-mits the Employer to assign the operator of the off-
road hauler to other equipment when the hauler is not
in use, without limits on the number of equipment
changes. The Employer™s bargaining agreement with
Teamsters permits no more than three changes in as-
signment in a day, excluding changes to buses, pool
service trucks delivering materials to jobsites, break-
downs, and changes necessitated by the start of a new
job.4We find that this factor favors the award of the dis-puted work to employees represented by Operating En-
gineers.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00525Fmt 0610Sfmt 0610D:\NLRB\325.064APPS10PsN: APPS10
 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by Operating Engi-
neers are entitled to perform the work in dispute. We
reach this conclusion relying on: Employer preference;
Employer and industry practice; employee skills, train-
ing, and safety; and economy and efficiency of oper-
ations.In making this determination, we are awarding thework to employees represented by Operating Engi-
neers, not to that Union or its members. The deter-mination is limited to the controversy that gave rise tothis proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees of Brandenburg Industrial Service Com-pany, Inc. represented by International Union of Oper-
ating Engineers, Local 150, AFLŒCIO, are entitled to
operate the off-road haul equipment at Brandenburg In-
dustrial Service Company™s operation located at the
U.S. Steel™s Gary Works.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00526Fmt 0610Sfmt 0610D:\NLRB\325.064APPS10PsN: APPS10
